DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 10/5/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 8/2/2022 listed below have been reconsidered as indicated.
a)	The objection to the drawings is withdrawn in view of the set of replacement sheets.

b)	The amendments to the specification for compliance with nucleotide sequence disclosure requirements is acknowledged.

c)	The amendments to the specification addressing SEQ ID NOs and trademarks are acknowledged.

d)	The amendments to the abstract and the title are acknowledged.

e)	The objection of claims 3, 4 and 7 and some the objections of claim 1 are withdrawn in view of the amendments to the claims.

f)	The rejections of claims 1-2 and 4-8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement are withdrawn in view of the amendments to the claims.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “SEQ ID NO. 1” rather than “SEQ ID NO: 1”.  Appropriate correction is required. This objection has been maintained.

Claim 1 is objected to because of the following informalities:  the claim lacks a comma between the listed miRNA and between the step of “determining” and “comparing”.  Appropriate correction is required. This objection has been maintained.

Claim 1 is objected to because of the following informalities:  the claim recites “comparing the level of expression of piRNA-hsa-5937 and of the at least one miRNA in the body fluid sample of the patient is compared with levels of expression” (emphasis added) rather than “comparing the level of expression of piRNA-hsa-5937 and of the at least one miRNA in the body fluid sample of the patient with levels of expression”.  Appropriate correction is required. This objection has been maintained.

Claim 2 is objected to because of the following informalities:  the claim lacks the word “and” between “miR-27a-3p” and “miR-142-5p” Appropriate correction is required. This objection has been maintained.

Claim Interpretation
Claim 1 is drawn to a method for diagnosing colorectal cancer.
The claim comprises a step of “determining in a sample of body fluid selected from blood plasma and blood serum a level of expression of piRNA-hsa-5937 and at least one of miR-23a-3p, miR-27a-3p and miR-142-5p.
The claim further comprises a step of comparing the level of expression of the measured piRNA and miRNAs to the levels of expression of the same molecules in the body fluid selected from blood plasma and blood serum of a healthy human.
The claim recites additional elements in a “wherein” clause that details the information about how the expression may be used, but does not require any active method steps be carried out regarding “diagnosing” of the patient.
The claim further recites a step of administering an anti-cancer treatment to a patient, and is conditioned upon a making a diagnosis of colorectal cancer. The claim does not positively recite making a “diagnosis” nor does specify how the patient was diagnosed in regards to the conditional step of administering an anti-cancer treatment.
The expression profile observed by applicant is not inherent to all colorectal patients as demonstrated in Fig. 1A. The range of normalized log expression of piR-5937 in CRC patients overlaps with the range of normalized log expression of piR-5937 in healthy donors. Therefore, not every CRC patient has the expression profile described in the claim relative to a healthy human.

The term “piRNA-hsa-59378” is interpreted as including other known names such as: piR-33123-008; Pir-43771; Pir-60565; Pir-43772; and Pir-33123.

Claim 2 further limits the determining step of claim 1 as all the recited elements are measured.

Claim 4 further limits claim 1 by requiring a normalization step, which is the analysis or manipulation of data. 

	Claim 5 further limits how the comparing step of claim 1 is carried.

Claim 6 recites further information about how a comparison is carried out. 
The claim recites “optional” claim elements, claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

Claim 10 further limits claim 4 by describing what the substance having a constant content is.

Claim 11 further limits the elements of claim 5.

Claim 12 further limits the elements of claim 6.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-6 and 10-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The following are new rejections.
The claim(s) 1-2, 4-6 and 10-13 recite(s):
	“determining in a sample of body fluid of a patient, wherein the body fluid is selected from blood plasma and blood serum a level of expression of piRNA-hsa-5937, having the sequence…, and levels of expression in the body fluid sample of at least one miRNA selected from: miR-23a-3p…, miR-27a-3p…, miR-142-5p”;
	
	“comparing the determined level of expression of piRNA-has-5937 and of the at least one miRNA in the body fluid sample of the patient is compared with levels of expression of piRNA-hsa-5937 and of the at least one miRNA in the body fluid of a healthy human”;
	
	“the reference expression level is obtained from a statistical analysis of samples from a group of colorectal cancer patients with favourable overall survival time and a group of colorectal cancer patients with poor overall survival time”.

The claims further describe the relationship between certain expression levels and a diagnosis of a patient.
	The acts of “determining” and “comparing” expression levels broadly encompasses abstract ideas in the form of mental analysis. The claims are not limited in any manner and broadly encompasses mentally analyzing raw data such that the levels in the body fluid sample are determined and comparing the values to another value or two. For example, determining of expression levels may be accomplished through normalizing raw data or scaling data for a piRNA and a miRNA. This limited amount of data may be handled by the human mind. How the reference expression level is obtained also encompasses processing a minimal amount of data such that it may be handled by the human mind.
	The relationship between expression levels and diagnosis of colorectal cancer represents a natural phenomenon.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing.
While the claims recite “administering an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed”, the claim does not limit how the “diagnosis” is made. The “diagnosis” may be made on any factor or criteria related to a body fluid sample. Thus, the judicial exceptions are not integrated by the “administering” step.
The “administering” step is conditioned upon making a specific diagnosis, but the claim does not require making a diagnosis of any type. Thus, the claims embrace embodiments in which the administering step is not performed because a diagnosis other than the one described is made. Thus, the judicial exceptions are not integrated by the “administering” step.
The “administering” step is not limited to a particular treatment and thus embraces administering any cancer treatment. Thus, the judicial exceptions are not integrated by the “administering” step.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available materials that are well-known and used in a conventional manner as described on page 13 of the instant specification.
	
Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.
	The claim(s) 7 and 8 recite(s):
	“determining a level of expression of piRNA-hsa-5937 in a sample of body fluid, selected from blood serum or blood plasma, of a patient”;
	
	“comparing the determined level of expression of piRNA-has-5937 with a reference expression level”;
	
	“the reference expression level is obtained from a statistical analysis of samples from a group of colorectal cancer patients with favourable overall survival time and a group of colorectal cancer patients with poor overall survival time”.

The claim further describes the relationship between certain expression levels and a prognosis of a patient.
	The acts of “determining” and “comparing” expression levels broadly encompasses abstract ideas in the form of mental analysis. The claims are not limited in any manner and broadly encompasses mentally analyzing raw data such that the levels in the body fluid sample are determined and comparing a value to another value or two. For example, determining of expression levels may be accomplished through normalizing raw data or scaling data. This limited amount of data may be handled by the human mind. How the reference expression level is obtained also encompasses processing a minimal amount of data such that it may be handled by the human mind.
	The relationship between expression levels and diagnosis and prognosis of colorectal cancer represents a natural phenomenon.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing.
While the claims recite “administering an anti-cancer treatment to a patient with a favourable overall survival prognosis”, the claim does not limit how the “prognosis” is made. The “prognosis” may be made on any factor or criteria. Thus, the judicial exceptions are not integrated by the “administering” step.
The “administering” step is conditioned upon making a specific type of prognosis, but the claim does not require making a prognosis of any type. Thus, the claims embrace embodiments in which the administering step is not performed because a different prognosis other than the one described is made. Thus, the judicial exceptions are not integrated by the “administering” step.
The “administering” step is not limited to a particular treatment and thus embraces administering any cancer treatment. Thus, the judicial exceptions are not integrated by the “administering” step.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available materials that are well-known and used in a conventional manner as described on page 13 of the instant specification.

Response to the traversal of the 101 rejections
	The Remarks argue the amended claims require a “particular treatment…for a disease or medical condition” (p. 10).
	The arguments have been fully considered but are not persuasive. While the claims as amended recite an “administering” step, it is not a particular treatment. The treatment is broadly any “anti-cancer treatment” and is not tailored to colorectal cancer. The step is conditioned on making a specific diagnosis or prognosis, but the claim does not require an active step of making any diagnosis or prognosis. The prognosis or diagnosis conditioned in the “administering” step is not limited to being based on the determined expression levels. For all of these reasons, the judicial exceptions are not integrated into the claimed methods.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method for diagnosing colorectal cancer. However, the method steps in the claim only require determining expression levels, comparing expression levels and administering an anti-cancer treatment to a patient in whose body fluid sample the colorectal cancer is diagnosed. Thus, it is unclear if applicant intends to cover any method of carrying out these steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. While the claim sets forth information regarding the diagnosis, it is unclear if the information sets forth active method steps. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of diagnosing colorectal cancer as set forth by the preamble of the claim. Amending the claim to include an active process steps directed towards how the diagnosis is carried out may overcome this rejection. 
Claims 2 and 4-6 and 10-13 are similarly indefinite because they directly or indirectly depend from claim 1.
Regarding claim 1, the claim as amended recites “in whose body fluid sample the colorectal cancer is diagnosed”. The recitation of “diagnosed” colorectal cancer does not have proper antecedent basis. The claim is incomplete as the administering step is based on an element not actively required by the claim because the claim does not require making a diagnosis.
Claims 2 and 4-6 and 10-13 are similarly indefinite because they directly or indirectly depend from claim 1.
Regarding claim 5, in view of the amendments, it is unclear if the claim is further limiting the “comparing” step of claim 1. It is unclear if claim 5 is intended to require a second step of “comparing” or if it is merely providing information for how a “diagnosis” may be made.
Regarding claim 6, in view of the amendments, it is unclear if the claim is further limiting the “comparing” step of claim 2. It is unclear if claim 6 is intended to require a second step of “comparing” or if it is merely providing information for how a “diagnosis” may be made.
Regarding claim 7, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a method of prognosis of overall survival of the patient. However, the body of the claim only recite determining an expression level, comparing expression levels and a conditional step of administering an antic-cancer treatment. Thus, it is unclear if applicant intends to cover any method of carrying out the steps, or if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal of being a method of prognosis of overall survival of the patient as set forth by the preamble of the claim. Amending the claim to include an active process step directed towards accomplishing the goal set forth in the preamble may overcome this objection.
Claim 8 is similarly indefinite because they directly or indirectly depend from claim 7.
Regarding claim 7, the claim as amended recites “a patient with a favourable overall survival prognosis”. The recitation of “a patient with a favourable overall survival prognosis” does not have proper antecedent basis. The claim is incomplete as the administering step is based on an element not actively required by the claim because the claim does not require making a prognosis.
Claim 8 is similarly indefinite because they directly or indirectly depend from claim 7.

Response to the traversal of the 112 rejections
	The Remarks argue the amendments clarify the claims (p. 11).
	The arguments have been fully considered but are not persuasive. The claims do not require making a specific observation as a result of the comparing step or making a specific diagnosis or prognosis based on the expression levels. The claims are incomplete for the reasons provided above.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634